     Case 2:19-cv-05416-DLR-ESW Document 24 Filed 05/06/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Amador Navarro,                                     No. CV-19-05416-PHX-DLR (ESW)
10                   Plaintiff,                           ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Defendants.
14
15
16          Before the Court is United States Magistrate Judge Eileen S. Willett’s Report and

17   Recommendation (“R&R”) (Doc. 22), which recommends that the Court dismiss
18   Defendants Triveno and John and Jane Does I-X without prejudice. The Magistrate Judge

19   advised the parties that they had fourteen days to file objections to the R&R and that failure

20   to file timely objections could be considered a waiver of the right to obtain review of the
21   R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Neither
22   party filed objections, which relieves the Court of its obligation to review the R&R. See

23   Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section

24   636(b)(1)] does not . . . require any review at all . . . of any issue that is not the subject of

25   an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any

26   part of the magistrate judge’s disposition that has been properly objected to.”). “Unless
27   this court has definite and firm conviction that the [Magistrate Judge] committed a clear
28   error of judgment, [this court] will not disturb [the] decision.” Jackson v. Bank of Hawaii,
     Case 2:19-cv-05416-DLR-ESW Document 24 Filed 05/06/20 Page 2 of 2



 1   902 F.2d 1385, 1387 (9th Cir. 1990) (citation omitted).
 2          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 3   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 4   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 5   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 6   district judge may accept, reject, or modify the recommended disposition; receive further
 7   evidence; or return the matter to the magistrate judge with instructions.”).
 8          IT IS ORDERED that Magistrate Judge Willett’s R&R (Doc. 22) is ACCEPTED.
 9   Defendants Triveno and John and Jane Does I-X are dismissed without prejudice.
10          Dated this 6th day of May, 2020.
11
12
13
14
                                                   Douglas L. Rayes
15                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
